An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-476
                       NORTH CAROLINA COURT OF APPEALS

                            Filed:    31 December 2014


THE CURRITUCK CLUB PROPERTY
OWNERS ASSOCIATION, INC.,
     Plaintiff,

      v.                                      Currituck County
                                              No. 11-CVS-118
MANCUSO DEVELOPMENT, INC.,
     Defendant.


      Appeal by plaintiff from order               entered 4 March 2013 by

Judge Walter H. Godwin, Jr. and judgment and orders entered 24

May 2013 and 26 September 2013 by Judge Jerry R. Tillett in

Currituck County Superior Court.             Heard in the Court of Appeals

7 October 2014.


      Hornthal, Riley, Ellis & Maland, LLP, by M. H. Hood Ellis,
      for plaintiff-appellant.

      Gregory E. Wills, P.C., by Gregory E. Wills, for defendant-
      appellee.

      Jordan Price Wall Gray Jones & Carlton, by Henry W. Jones
      and J. Matthew Waters, for amicus curiae Community
      Associations Institute-North Carolina Chapter, Inc.


      DAVIS, Judge.
                                          -2-
      The    Currituck       Club    Property     Owners    Association,             Inc.

(“TCCPOA”) appeals from (1) the denial of its motion for summary

judgment; (2) the trial court’s entry of judgment on the jury’s

verdict in favor of Defendant Mancuso Development, Inc. (“MDI”);

(3) the denial of its motion for a new trial; and (4) the 26

September 2013 order awarding MDI costs and attorneys’ fees.

After careful review, we affirm.

                               Factual Background

      TCCPOA    is   the    homeowners’     association     for   The       Currituck

Club, a residential and golfing community located in the Outer

Banks in Currituck County, North Carolina.                  The Currituck Club

community was originally owned and developed by the Currituck

Associates–Residential Partnership (“CARP”) and is comprised of

various sub-developments, including The Hammocks, a 70-lot sub-

development; Magnolia Bay, a 70-lot sub-development; Windswept

Ridge,   a     sub-development       of   30    condominium   units;        and       The

Cottages, a 23-lot sub-development.

      Prior to selling any lots within The Currituck Club, CARP

subjected the property to a Declaration of Covenants, Conditions

and   Restrictions         (“the    Declaration”).         Article      8       of   the

Declaration provides that each              member   —   defined as         a    record

owner of a “lot” or “dwelling unit” within The Currituck Club —

is responsible for paying annual assessments to TCCPOA.                              The
                                             -3-
Declaration defines a “lot” as “any unimproved parcel within The

Properties which is intended for use as a site for a single

family detached dwelling or as a site for a patio home or zero

lot line home, as shown upon any recorded subdivision map of any

part of The Properties, with the exception of Common Properties

or Limited Common Properties.”                     Pursuant to the Declaration,

TCCPOA    is     responsible        for    managing       The    Currituck       Club     and

enforcing its covenants, including the collection of assessments

from property owners.

       On 8 November 2005, MDI entered into a written Agreement of

Purchase       and   Sale    (“the        Purchase      Agreement”)       with    CARP     to

acquire      6.12    acres    of    property       for    the    development        of   The

Cottages, a new sub-development within The Currituck Club.                                The

deed conveying the property stated that the property was subject

to the restrictive covenants and reservations of record.

       On 19 September 2006, the final subdivision plat for The

Cottages, reflecting 23 lots, was recorded in the office of the

Currituck County Register of Deeds.                      On 21 September 2006, the

“Supplemental          Declaration          of      Covenants,          Conditions        and

Restrictions[:]        The    Currituck          Club    for    The     Cottages”      (“the

Supplemental         Declaration”)         was     recorded      with     the    Currituck

County Register of Deeds.                 The Supplemental Declaration stated

that   The     Cottages      were    subject       to    the    Declaration      and     made
                                      -4-
exceptions only for “architectural control” and “restrictions on

use” provisions.     The Supplemental Declaration did not contain a

provision    exempting     The    Cottages   from       the   obligation    to    pay

assessments pursuant to the Declaration.

    By letter dated 30 May 2007, Kelly Shields (“Shields”), the

management agent for TCCPOA from 2003 to 2009, informed Bernie

Mancuso     (“Mancuso”),    the     president      of    MDI,     that    MDI    owed

assessments to TCCPOA and attached invoices for the homeowners’

association    assessments       regarding   the    16       unimproved   lots    MDI

currently owned as of that date.1            Upon receiving the letter and

invoices from Shields, Mancuso telephoned her and informed her

that it was his understanding that MDI was not obligated to pay

assessments.     Mancuso referred to the Purchase Agreement with

CARP,   specifically     referencing     Section        5,    which   provides     as

follows:

            Each initial third party purchaser of a Lot
            or Unit will be required to become a member
            of   the  Currituck   Club  Property   Owners
            Association subject to all of the rights and
            responsibilities appurtenant thereto.2
1
  As of 30 May 2007, MDI had sold 7 of the 23 lots and the new
owners of those lots were assessed directly.
2
  Shields testified at trial that with regard to other sub-
developments in The Currituck Club “it was the practice that if
that sub-developer owned the lot [and] had not yet built a house
or sold it to a third party, that sub-developer did not pay
assessments to The Currituck Club Property Owners Association.
But at such time the sub-developer sold to a third party owner,
that owner was responsible for starting to pay the assessments.”
                                      -5-


After their conversation, Shields informed Mike Ward (“Ward”),

the then president of TCCPOA, of Mancuso’s objection to paying

the invoiced assessments.        Ward arranged a meeting with Mancuso

and Mickey Hayes (“Hayes”), the manager and attorney in fact for

CARP, to resolve the matter.

    At trial, Shields testified that following this meeting,

Ward told her that Mancuso did not need to pay the assessments

for the unimproved lots “[b]ut instead we were instructed to

invoice   CARP    for   [16    lots   in]    the    Windswept    Ridge     [sub-

development] that hadn’t previously been invoiced.”                   She also

testified that she did not believe that CARP was required to pay

assessments on these Windswept Ridge lots.                Hayes stated in his

deposition that CARP understood that it “didn’t actually owe

assessments on those lots” because the lots had not yet been

recorded at the     Currituck County         Register of Deeds and were

merely illustrated on a sketch plan.

    An    email   dated   23   October      2007   from    Shields   to   Nicole

Etheridge, the bookkeeper responsible for preparing invoices,

was introduced at trial and stated:

           Ok, I’ve had a moment to sort this out . . .

           Go ahead and void any charges to Bernie
           Mancuso on any cottage lot that used to be
           owned by him or that still is owned by him.
           Only charge the pro-rated fee to the owner
           that he sold to.   We will NOT be charging
                                      -6-
           Bernie any 2008 dues, either.

           Then go ahead and invoice CARP for the full
           year 2007 unimproved fee on lots 430-445 (16
           lots).   These are NOT the Historic Shooting
           Club Lots — he already paid for those.
           These are the other lots that were recently
           platted. Print out the 16 invoices and give
           to me, I’ll send over to Mickey with a cover
           letter. We WILL bill CARP for all of their
           lots also in 2008.

           This can be done any time before Oct 31, so
           that it will show on the Oct financial
           reports.

           Thanks,

           KS

The 2007 invoices to MDI regarding the assessments on the 16

lots of The Cottages were then voided, and CARP was invoiced for

lots    430-445,   the   16    lots    in   the   Windswept   Ridge   sub-

development.     Evidence in the record reflects that CARP has paid

assessments on lots 430-445 annually from 2007 to the date of

trial in 2013.

       In 2010, Barney Ottinger (“Ottinger”), who was serving as

TCCPOA’s president at that time, expressed concern about the

operating funds of TCCPOA and sought to determine whether TCCPOA

was collecting all of the assessments that it was due.           Ottinger

examined the Declaration, bylaws, and Supplemental Declaration

and was unable to find any provisions exempting MDI from paying

assessments to TCCPOA.        In a letter dated 4 March 2010, counsel
                                        -7-
for TCCPOA wrote Mancuso a letter asking if there was “any legal

basis by which Mancuso Development, Inc. contends the Cottage

lots are not subject to assessment by TCCPOA.”                       TCCPOA then

invoiced MDI for assessments on both The Cottages lots that were

currently owned by MDI and for those lots MDI no longer owned

but   that    had   accrued     assessments     during    the    period   of   time

before the dates of sale.               When these invoices went unpaid,

TCCPOA filed a claim of lien against the lots on 11 August 2010.

      On 10 March 2011, TCCPOA instituted the present action by

filing   a    verified   complaint      against    MDI    in    Currituck   County

Superior Court (1) to collect the unpaid assessments on all of

The Cottages lots in the total amount of $121,977.84; and (2) to

enforce its claim of lien on The Cottages lots that MDI still

owned.       On 13 May 2011, MDI filed an answer and third-party

complaint against CARP.           The answer asserted various defenses,

including accord and satisfaction, and the third-party complaint

contained     an    assertion    that    “[a]     key    provision   within    all

preliminary discussions was the fact that CARP would ensure that

MDI would not be a member of the TCCPOA and that MDI would not

be obligated to pay HOA fees on its unsold lots.                     Only third-

party purchasers would become TCCPOA members and be obligated to

pay HOA fees.”       MDI also claimed that Section 5 of the Purchase

Agreement coupled with the subsequent dealings between MDI and
                                         -8-
CARP reflected a recognition by CARP that MDI was not obligated

to pay assessments.          In its third-party claim, MDI contended

“that CARP is obligated to indemnify MDI in exactly the same

amount that MDI is ultimately ordered to pay TCCPOA.”

    CARP moved to dismiss the third-party complaint against it

pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil

Procedure on 9 June 2011, and on 29 July 2011, the Honorable

Richard L. Doughton entered an order dismissing the third-party

complaint.    MDI     appealed      from    the    order     but   then   moved   to

withdraw the appeal, explaining that “since the filing of the

Appellee’s    brief,       Appellant       has     received        documents      and

discovered facts through discovery occurring at the trial level

tending to show that there is little or no likelihood that any

additional   monies    are    due   to     the    original    Plaintiffs     herein

stemming from the claims made in the original complaint and,

therefore, very little likelihood that Appellant’s claims for

indemnification     will     need   to     be    adjudicated.”        This     Court

dismissed the appeal by order entered 10 July 2012.

    On 4 June 2012, MDI filed a motion to amend its answer so

as to add the following:

         1. That any and all payments made by [CARP]
         for lots 430-445 be deemed an offset for any
         amounts claimed due from MDI to TCCPOA for
         the period between 2007 and 2012.

         2. That all payments by CARP for said lots
                                  -9-
          430-445 in excess of the total number of
          recorded lots within the subdivision as a
          whole, at any point in time after 2007, be
          deemed an offset against any amounts claimed
          due by TCCPOA against MDI for the period
          between the recording of the Plat for the
          Cottages Sub-development on September 21,
          2006 and January 1, 2007.

          3. That pursuant to N.C.G.S. 47F-3-120 that
          the Defendant herein be allowed to recover
          reasonable attorneys fees and costs incurred
          in defending this action in the event the
          fact finder determines that no amounts are
          due from MDI to TCCPOA as set forth in the
          affirmative defenses plead herein.

          4. That Pursuant to N.C.G.S. 47F-1-103(4),
          and N.C.G.S. 47F-3-107(a), the Plaintiff
          herein be deemed to be without authority to
          make common area assessments against the
          Defendant as claimed herein as none of the
          common elements within the subdivision where
          [sic] leased or titled in the POA at all
          times relevant hereto.

The trial court granted MDI’s motion to amend on 18 July 2012.

    On   23   October   2012,   TCCPOA   filed   a   motion   for   summary

judgment pursuant to Rule 56 of the North Carolina Rules of

Civil Procedure.    MDI filed a cross-motion for summary judgment

on 26 October 2012.      The parties’ motions came on for hearing

before the Honorable Walter H. Godwin, Jr. on 4 February 2013.

Judge Godwin denied both parties’ motions for summary judgment

by order entered 4 March 2013.

    A jury trial was held in Currituck County Superior Court

before the Honorable Jerry R. Tillett beginning on 6 May 2013.
                                   -10-
Shortly   before   the   charge   conference,   the   parties   stipulated

that there was an obligation to pay assessments on The Cottage

lots under the Declaration.3      The stipulation was entered outside

the presence of the jury, and the jury was not informed of the

stipulation.

     The jury returned a verdict in favor of MDI, determining

that it did not owe TCCPOA any money.           Accordingly, the trial

court entered a judgment on 24 May 2013 dismissing TCCPOA’s

complaint with prejudice and ordering the Clerk of Court to

cancel the claim of lien on the MDI lots.

     On 3 June 2013, TCCPOA filed a motion for a new trial,

arguing that “[t]he jury verdict makes no rational sense” and

that “[t]he jury was either confused or disregarded the Court’s

instructions.”     The trial court denied TCCPOA’s motion by order

entered 26 September 2013.

     On 28 June 2013, MDI filed a motion for attorneys’ fees and

costs pursuant to N.C. Gen. Stat. § 47F-3-116.           On 26 September

2013, the trial court entered an order directing TCCPOA to pay

attorneys’ fees in the amount of $120,247.50 and $3,308.00 in

costs associated with MDI’s defense of TCCPOA’s suit.               TCCPOA

gave notice of appeal from the denial of summary judgment, the
3
  It likewise appears from the trial transcript that counsel for
both parties agreed that no obligation existed under the
Declaration to pay assessments on “lots that had not yet been
recorded,” which would encompass lots 430-445.
                                       -11-
final judgment of the trial court, the denial of its motion for

a new trial, and the order awarding attorneys’ fees and costs to

MDI.

                                     Analysis

I. Denial of Motion for Summary Judgment

       TCCPOA first argues that the trial court erred by denying

its    motion    for       summary   judgment.       However,     it     is    well

established that “[t]his Court cannot consider an appeal from

the    denial   of     a   summary   judgment    motion    now   that    a    final

judgment on the merits has been made.”                    Austin v. Bald II,

L.L.C., 189 N.C. App. 338, 341, 658 S.E.2d 1, 3, disc. review

denied, 362 N.C 469, 665 S.E.2d 737 (2008).                 We have explained

that

            [t]o grant a review of the denial of the
            summary   judgment   motion   after   a   final
            judgment on the merits . . . would mean that
            a party who prevailed at trial after a
            complete presentation of evidence by both
            sides   with   cross-examination    could    be
            deprived of a favorable verdict. This would
            allow   a    verdict    reached    after    the
            presentation of all the evidence to be
            overcome by a limited forecast of the
            evidence.     In order to avoid such an
            anomalous result, we hold that the denial of
            a motion for summary judgment is not
            reviewable   during   appeal   from   a  final
            judgment rendered in a trial on the merits.

Id. at 341, 658 S.E.2d at 3-4 (citation omitted).                Consequently,

we    decline   to   address     TCCPOA’s     argument    regarding     the   trial
                                       -12-
court’s denial of its summary judgment motion as our prior case

law prohibits us from doing so.            See Harris v. Walden, 314 N.C.
284, 286, 333 S.E.2d 254, 256 (1985) (“[T]he denial of a motion

for summary judgment is not reviewable during appeal from a

final judgment rendered in a trial on the merits.”).

II. Admission of Parol Evidence at Trial

       TCCPOA next argues that the trial court erred by admitting

certain      parol   evidence    concerning    Section   5   of   the   Purchase

Agreement      between   MDI     and   CARP.    TCCPOA   contends       that   the

admission of this evidence was prejudicial error, requiring a

new trial.

              The parol evidence rule is not a rule of
              evidence but of substantive law. . . . It
              prohibits the consideration of evidence as
              to anything which happened prior to or
              simultaneously with the making of a contract
              which would vary the terms of the agreement.
              Generally, the parol evidence rule prohibits
              the admission of evidence to contradict or
              add to the terms of a clear and unambiguous
              contract.   Thus, it is assumed the parties
              signed the instrument they intended to sign,
              . . . and absent evidence or proof of mental
              incapacity, mutual mistake of the parties,
              undue influence, or fraud, . . . the court
              does not err in refusing to allow parol
              evidence.

Drake v. Hance, 195 N.C. App. 588, 591, 673 S.E.2d 411, 413

(2009) (citation and brackets omitted).

       On 4 May 2013, TCCPOA filed a motion in limine to exclude

“any   and    all    evidence,    references   to   evidence,     testimony    or
                                           -13-
argument that Defendant (“MDI”) was and is exempt from paying

assessments     to    Plaintiff       on     the    lots    Defendant       owns    in   The

Cottages section of The Currituck Club.”                      In this motion, TCCPOA

argued that in granting CARP’s Motion to Dismiss MDI’s Third-

Party    Complaint,     Judge     Doughton          “held     the   November       8,    2005

Agreement of Purchase and Sale was unambiguous, that it did not

say MDI was exempt from paying assessments on lots it owned in

The     Cottages,     and     that     evidence        contending       otherwise        was

inadmissible based on the parol evidence rule.”

       The   trial    court    reserved        ruling       on   TCCPOA’s     motion       in

limine and, during the trial, sustained TCCPOA’s objections to

the introduction of parol evidence that attempted to vary or

contradict      the   written        terms    of     the    Purchase     Agreement         or

explain the legal effect of the Purchase Agreement.                            The trial

court did, however, allow certain evidence to come in on the

subject of why CARP would voluntarily assume the responsibility

to    pay    assessments      that    MDI     owed,        including    (1)    Mancuso’s

testimony about the meeting between himself, Ward, and Hayes

after MDI was first invoiced for assessments; and (2) Hayes’

deposition testimony that “the whole reason we agreed to make

that payment was to . . . absolve MDI of the obligation to pay

those assessments.”

       In    determining      that     the         admitted      portions     of    Hayes’
                                        -14-
testimony did not violate the parol evidence rule, the trial

court reasoned that

          [t]he   Parol   Evidence  Rule   applies  to
          transactions involving a writing wherein the
          parties or persons, two [2] or more have
          reduced a[n] . . . agreement to writing[,]
          then the written terms, those specifically
          dealt   with   were   not   allowed   to  be
          contradicted or varied by oral or other
          testimony.

          . . . . The Court interprets the testimony
          to be about a contract. The contract being
          the agreement of purchase and sale dated
          November 8th, 2005 and the witness purports
          to testify about that contract and the
          intent of adding Paragraph [5] in that
          contract.

          The    witness’s   testimony,    the   Court
          determines does not purport to vary or
          contradict the precise written provisions of
          the paragraph. Therefore, on that basis and
          that being the only basis before the Court,
          the Court overrules the objection.

      Indeed,    contrary    to   TCCPOA’s       argument   on    appeal,    the

portions of Mancuso’s and Hayes’ testimony at issue did not — as

TCCPOA claims in its brief — “tell the jury that Section 5 of

the   Agreement      exempted     MDI     from   the   obligation       to   pay

assessments     on   The   Cottage      lots.”     Instead,      this   evidence

described the history, relationship, and interactions between

CARP and MDI and attempted to demonstrate the motive CARP might

have had to pay assessments that MDI was, in fact, otherwise

responsible for paying.
                                    -15-
    Accordingly, we hold that this evidence did not violate the

parol   evidence   rule   because   it   did   not   attempt   to   alter   or

dispute the legal effect of the terms of the Purchase Agreement.

See Ingersoll v. Smith, 184 N.C. App. 753, 755, 647 S.E.2d 141,

143 (2007) (“The parol evidence rule prohibits the admission of

parol evidence to vary, add to, or contradict the terms of an

integrated written agreement . . . .” (citation and internal

quotation marks omitted)).      Therefore, TCCPOA’s argument on this

issue is overruled.

III. Denial of TCCPOA’s Motion for New Trial

    TCCPOA next argues that the trial court erred by denying

its motion for a new trial.     We disagree.

    Our standard of review regarding the granting or denial of

a motion for a new trial is as follows:

           Appellate review is strictly limited to the
           determination    of    whether    the    record
           affirmatively demonstrates a manifest abuse
           of discretion by the judge.          The trial
           court’s discretion is practically unlimited.
           A discretionary order pursuant to . . . Rule
           59 for or against a new trial upon any
           ground may be reversed on appeal only in
           those exceptional cases where an abuse of
           discretion is clearly shown.        A manifest
           abuse of discretion must be made to appear
           from the record as a whole with the party
           alleging the existence of an abuse bearing
           that heavy burden of proof.       An appellate
           court should not disturb a discretionary
           Rule 59 order unless it is reasonably
           convinced by the cold record that the trial
           judge’s   ruling   probably   amounted   to   a
                                            -16-
            substantial miscarriage of justice.

Anderson v. Hollifield, 345 N.C. 480, 483, 480 S.E.2d 661, 663

(1997)     (citations,      quotation            marks,    brackets,      and   emphasis

omitted).

      The basis of TCCPOA’s motion requesting a new trial is that

the   jury’s     verdict     “makes         no     rational      sense”    because    MDI

stipulated     that   it    was     obligated        to    pay   assessments     on   The

Cottage lots, and the jury never reached the issue as to whether

the   evidence    supported       an    accord       and    satisfaction.         TCCPOA

contends that accord and satisfaction would have been the only

possible     basis    for    its       conclusion         that    MDI     did   not   owe

assessments to TCCPOA.            The verdict sheet returned by the jury

stated as follows:

            ISSUE ONE

            Does the Defendant owe the Plaintiff money
            on account?

            ANSWER: NO___

            If your answer to this Issue is “yes,”
            proceed to Issue Two.  If your answer to
            this Issue is “no,” stop and proceed no
            further.

            ISSUE TWO

            Is the Defendant excused from the payment by
            an accord and satisfaction?

            ANSWER: _____

            If   your      answer      to    this     Issue      is   “yes,”
                                      -17-
          proceed no further.   If your answer to this
          Issue is “no,” proceed to Issue Three.

          ISSUE THREE

          What amount, if any, does the Defendant owe
          the Plaintiff on account?

          ANSWER: $_____

    As reflected on the verdict sheet, the jury instructions

first   charged   the    jury    with   determining    whether   MDI      “owed

[TCCPOA] money on account.”           The trial court elaborated on this

issue by explaining to the jury as follows:

          Now, on this issue, ladies and gentlemen,
          the burden of proof is on the Plaintiff.
          That means that the Plaintiff must prove to
          you, by the greater weight of the evidence,
          that the Defendant owes annual assessments
          on The Cottage Lots for which the Plaintiff
          has not [been] paid.

          As to this issue on which the Plaintiff has
          the burden of proof, if you find by the
          greater weight of the evidence that the
          Defendant owes money to the Plaintiff on
          account for annual assessments, then it
          would be your duty to answer that issue,
          “yes” in favor of the Plaintiff.

(Emphasis added.)       TCCPOA did not object to this portion of the

jury instruction.       In fact, TCCPOA specifically requested that

this instruction — the pattern jury instruction for an action on

an unverified account — be given.

    TCCPOA    argues     in     its   brief   that   the   portion   of    the

instruction requesting the jury to determine whether TCCPOA had
                                       -18-
or had not been paid for the assessments MDI was obligated to

pay could not justify the jury’s ultimate determination that MDI

did not owe TCCPOA “money on account.”                      This is so, TCCPOA

argues, because the “payment by CARP” argument was not included

in the jury instructions and was not supported by the evidence

offered at trial.           At oral argument in this Court, however,

counsel for TCCPOA clarified that TCCPOA’s argument on appeal

(1) is not that the jury’s finding could only have been legally

supportable if an express instruction on MDI’s “payment by CARP”

defense   had    been      given;   but   rather     that    (2)   there   was     no

rational evidence to support the jury’s finding that CARP paid

MDI’s assessment obligations.

    However, as discussed above, the jury heard evidence that

(1) as soon as CARP began paying assessments on unrecorded lots

as to which it was not obligated to pay such assessments, MDI’s

invoices were voided by TCCPOA; and (2) “the whole reason [CARP]

agreed to make [these] payment[s] was . . . to absolve MDI of

the obligation to pay those assessments.”                    This evidence was

sufficient    to     support   the    jury’s    conclusion     that   CARP       paid

assessments on behalf of MDI such that MDI did not “owe[] annual

assessments     on   The    Cottage    Lots    for   which    [TCCPOA]     has    not

[been] paid.”         Therefore,      we cannot conclude that the trial

court’s denial of TCCPOA’s motion for a new trial constituted an
                                     -19-
abuse of discretion.4

IV. Award of Costs and Attorneys’ Fees to MDI

     TCCPOA’s final argument on appeal is that the trial court

erred by ordering TCCPOA to pay $120,247.50 in attorneys’ fees

and $3,308.00 in costs.       TCCPOA contends that the trial court

erred in awarding any attorneys’ fees at all under N.C. Gen.

Stat. § 47F-3-116 or, in the alternative, that in the event we

conclude that an award of attorneys’ fees was appropriate, the

trial court should have apportioned the award to exclude fees

stemming   from   the   litigation    of    (1)   MDI’s   third-party   claim

against CARP; and (2) TCCPOA’s cause of action to recover on the

underlying assessments owed (rather than from action taken to

enforce the liens on MDI’s remaining lots).

     N.C. Gen. Stat. § 47F-3-116 addresses the enforcement of

liens for sums due to a homeowners’ association.                At the time

4
  Amicus curiae Community Associations Institute-North Carolina
Chapter, Inc. contends that “[a]n unfavorable outcome in this
matter by this Court would negatively impact the significant
progress made by [homeowners’] associations to make collection
of   assessments   easier, particularly  from   developers   and
builders.”   Our decision in this case, however, does not stem
from any sort of legal determination that MDI was exempt from
paying   assessments   but  rather  from  the   jury’s   factual
determination that evidence presented at trial showed CARP
assumed the obligation of paying assessments on MDI’s behalf.
Thus, we cannot agree that the outcome of this case opens “a
Pandora’s box of problems for Community Associations throughout
North Carolina” in the enforcement of assessments as amicus
curiae asserts.
                                        -20-
period relevant to this action, subpart (e) of N.C. Gen. Stat. §

47F-3-116 provided that a judgment in any action brought under

the statute “shall include costs and reasonable attorneys’ fees

for   the   prevailing    party.”        N.C.    Gen.    Stat.   §   47F-3-116(e)

(2011).5      In contending that the trial court erred by awarding

any attorneys’ fees at all to MDI, TCCPOA relies on Willow Bend

Homeowners     Ass’n,    Inc.    v.    Robinson,   192    N.C.   App.     405,    665
S.E.2d 570 (2008).         In Willow Bend Homeowners Association, we

explained that the plaintiff homeowners’ association could not

recover     attorneys’    fees    under    N.C.    Gen.    Stat.     §    47F-3-116

because it had only sought to recover unpaid assessments from a

homeowner and had not brought an action seeking to foreclose on

a lien created by the unpaid assessments.                    Id. at 418, 665

S.E.2d at 578.      Thus, we concluded that the plaintiff’s claim

did not arise under N.C. Gen. Stat. § 47F-3-116, and as such,

the plaintiff was not entitled to attorneys’ fees for claims

“brought under this section” (as that phrase is used in N.C.

Gen. Stat. § 47F-3-116).         Id.

      Here,    however,   TCCPOA       clearly   brought    claims       under   N.C.

Gen. Stat. § 47F-3-116 as it sought to foreclose on MDI’s lots

5
  The General Assembly subsequently amended N.C. Gen. Stat. §
47F-3-116, effective on 1 October 2013. In the current version
of the statute, the language requiring that attorneys’ fees and
costs be awarded to the prevailing party is contained in subpart
(g). See N.C. Gen. Stat. § 47F-3-116(g) (2013).
                                       -21-
based on the liens created by MDI’s unpaid assessments.                   Indeed,

TCCPOA’s complaint expressly references N.C. Gen. Stat. § 47F-3-

116 in its second claim for relief.               Accordingly, based on its

status as the prevailing party in an action brought under N.C.

Gen.    Stat.   §   47F-3-116,     MDI    was    entitled    to     an   award    of

attorneys’ fees.

       TCCPOA   next    contends   that    the    trial     court    should    have

apportioned its award of attorneys’ fees to exclude fees that

did    not   directly   stem   from    MDI’s     defense    of    TCCPOA’s     claim

seeking to foreclose on the liens placed on The Cottage lots.

In its order, the trial court stated that it was

             unable to determine that all costs claimed,
             including all attorney’s fees claimed were
             not   related  to    the   defense  of  the
             enforcement of the claim of lien against
             real property.    Alternatively, because of
             the overlap of defenses, the court cannot
             apportion the costs claimed, including the
             attorney’s fees between the defense of the
             enforcement of the claim of lien and the
             defense of any of the other claims made by
             [TCCPOA].

       TCCPOA   cites    no    legal     authority     in     support     of     its

apportionment argument.        Accordingly, we are unable to hold that

the trial court abused its discretion on this ground, especially

where the claims were all factually and legally intertwined.

See Whiteside Estates, Inc. v. Highlands Cove, L.L.C, 146 N.C.

App. 449, 467, 553 S.E.2d 431, 443 (2001) (explaining that where
                                      -22-
all claims “arise from the same nucleus of operative facts and

each claim was inextricably interwoven with the other claims,

apportionment of fees is unnecessary” (citation and quotation

marks omitted)), appeal dismissed and disc. review denied, 356
N.C. 315, 571 S.E.2d 219 (2002); see also Williams v. New Hope

Found., Inc., 192 N.C. App. 528, 530, 665 S.E.2d 586, 587 (2008)

(“[T]o overturn the trial judge’s determination of attorney’s

fees    and   costs,    the     [appellant]    must    show   an    abuse   of

discretion.” (citation, quotation marks, and brackets omitted));

Beard v. WakeMed, ___ N.C. App. ___, ___, 753 S.E.2d 708, 712-13

(2014) (“The test for abuse of discretion is whether a decision

is manifestly unsupported by reason, or so arbitrary that it

could not have been the result of a reasoned decision. . . .

[T]he reviewing court sits only to insure that the decision

could, in light of the factual context in which it is made, be

the product of reason.”).            As such, TCCPOA’s argument on this

issue is overruled.6

       Finally,    TCCPOA   argues    that   the   trial   court   abused   its

discretion        by   taxing     certain     costs    in     MDI’s    favor.

Specifically, TCCPOA argues that several of the expenses for

which costs were awarded are not authorized by N.C. Gen. Stat. §
6
  We similarly reject TCCPOA’s contention that it was an abuse of
discretion for the trial court not to exclude from its award of
attorneys’ fees the fees incurred in connection with MDI’s
third-party claim against CARP.
                                       -23-
7A-305(d)      and,     therefore,     are    “not     recoverable    and    were

improperly included in the costs assessed against TCCPOA.”

       It is true that N.C. Gen. Stat. § 6-20 authorizes costs

“[i]n actions where allowance of costs is not otherwise provided

by the General Statutes” and limits the costs awarded to those

expenses enumerated in N.C. Gen. Stat. § 7A-305(d).                     However,

N.C.    Gen.    Stat.     §    47F-3-116      constitutes     a   separate   and

independent statutory authorization for an award of costs in

this factual context.          Furthermore, unlike N.C. Gen. Stat. § 6-

20, § 47F-3-116 does not contain any corresponding limitations

as to costs that may be awarded thereunder.

       Although the trial court’s order cites N.C. Gen. Stat. § 6-

20 as a basis for its award of costs, we will not find an abuse

of discretion where a separate statute — N.C. Gen. Stat. § 47F-

3-116 —     allows for        an award of costs and is devoid of the

limitations on a trial court’s authority that exist under § 6-

20.    See Shore v. Brown, 324 N.C. 427, 428, 378 S.E.2d 778, 779

(1989) (explaining that order or judgment “will not be disturbed

even though the trial court may not have assigned the correct

reason for the judgment entered” when it is sustainable on other

grounds).       Moreover,       we   note    that    MDI’s   motion   requesting

attorneys’ fees and costs expressly cited N.C. Gen. Stat. § 47F-

3-116 as a basis for its motion.              Accordingly, we conclude that
                               -24-
the trial court did not err in its award of costs or attorneys’

fees.

                             Conclusion

    For the reasons stated above, we affirm.

    AFFIRMED.

    Judges HUNTER, Robert C., and DILLON concur.

    Report per Rule 30(e).